                                                                                 USDC SDNY
                                                                                 DOCUMENT
                                                                                 ELECTRONICALLY FILED
                                                                                 DOC #:
                                                                                 DATE FILED: 3/20/2020


JAMES E. JOHNSON                             THE CITY OF NEW YORK                                  WILLIAM K. OATES
Corporation Counsel                                                                                  Tel: (212) 356-2416
                                            LAW DEPARTMENT                                          woates@law.nyc.gov
                                                 100 CHURCH STREET
                                                 NEW YORK, NY 10007



                                                                      March 19, 2020
        VIA ECF
        Hon. Mary Kay Vyskocil
        United States District Judge
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                       Re:     I.C., et al. v. N.Y.C. Dep’t of Educ., et al., 20 Civ. 00259 (MKV) (SLC)

        Dear Judge Vyskocil:

                 I am a Special Assistant Corporation Counsel in the office of Corporation Counsel James
        E. Johnson, attorney for Defendants in the above-referenced action wherein Plaintiff seeks
        attorneys’ fees, costs and expenses for legal work on an administrative hearing under the
        Individuals with Disabilities Education Act, 20 U.S.C. §1400, et seq., as well as for this action.
        We write jointly on behalf of all parties to advise the Court on the status of possible settlement of
        this action and to respectfully request a thirty-day enlargement of all deadlines in this case.

                Defendants’ counsel’s office is currently in the process of obtaining the approval of the
        Comptroller’s Office in order to engage in settlement negotiations with Plaintiff’s counsel. We
        anticipate completing the submission process to the Comptroller by no later than April 3,
        2020. This process has been slowed considerably by the need to work remotely which is causing
        administrative delays for which we believe the requested time will be necessary to overcome any
        obstacles and to achieve early settlement. As of today, March 19, 2020, the undersigned counsel
        for Defendants has very limited access to the offices at 100 Church Street due to the COVID-19
        epidemic and potential exposure to a colleague who has tested positive for the COVID-19 virus.
        Further, with respect to the conference currently scheduled for April 14, 2020, by Standing Order
        M10-468 on March 13, 2020, Chief Judge McMahon barred entry to the Southern District of New
        York courthouse to any “persons who have been diagnosed with, or have had contact with, anyone
        who has been diagnosed with COVID-19.”

               Defendants remain committed toward negotiating a full resolution of this case and are
        optimistic that the parties will engage in fruitful negotiations. The requested adjournment will
        permit the parties to abide by Chief Judge McMahon’s Order and limit the potential exposure of
        COVID-19 to others. Additionally, the requested extension of Defendants’ time to respond will
permit the parties to work toward a full settlement of this case. Towards that end, if Defendants’
counsel receives settlement authority, Defendants will engage in settlement negotiations prior to
the deadlines requested herein.

       Accordingly, the parties respectfully request a 30-day enlargement of the following
scheduled deadlines:

                  •    Defendants’ time to respond: from March 26, 2020 to April 27, 2020; and
                  •    Pre-trial conference, adjourned from April 14, 2020 at 10:30 a.m. to May
                       16, 2020 at 10:30 a.m., or at a date and time thereafter convenient for the
                       Court.

       Thank you for considering these requests.

                                                     Respectfully submitted,

                                                            s/ William K. Oates
                                                     William K. Oates
                                                     Special Assistant Corporation Counsel


                                                     _      s/ Rebecca Shore___       _______
                                                     Rebecca Shore
                                                     Advocates for Children of New York, Inc.
                                                     151 West 30th Street, 5th Floor
                                                     New York, NY 10001
                                                     Attorney for Plaintiff




   GRANTED. Defendants should answer or otherwise respond
   to the Complaint on or before April 27, 2020. The Pretrial
   Conference scheduled for April 14, 2020 is adjourned to May
   19, 2020 at 10:00AM. SO ORDERED.


           3/19/2020




                                                 2
